DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/28/2020 pages 7-10 have been fully considered but they are not persuasive.  The Examiner disagrees with Applicant’s argument on pages 8-10 of the Remarks that Barnun “does not disclose the ability of the computing device to rotate and define a first access position …and a second access position on a second (opposing) surface of the circuit board.” Barsun clearly discloses the ability to rotate between the first and second positions and thus provides access to both the first and second surfaces as indicated in the following rejection(s).         
In re claims 1, 8 and 17, Applicant contends that Barsun does not teach a fan integrated with a lid. Accordingly, Applicant also contends that Barsun fails to teach “each and every element.” Examiner disagrees, please see current rejection following newly amended language.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13, 15 and 17, 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Barsun 6,788,544.
Regarding claim 8, Barsun discloses a rack system (as depicted Fig 1), comprising: a first support structure (142) having a first rail (144) coupled to a computing system (100 including components disposed on portion 180) (Fig 4); a second support structure (152) having a second rail (154) coupled to the computing system (Fig 4); and a housing coupled with the first support structure and the second support structure (housing 110 coupled thereto, Fig 4); wherein: a closed position comprises the housing receiving computing system (as depicted Fig 2), and an open position comprises the computing system removed from the housing and capable of rotation with respect to the first support structure and the second support structure (open position as depicted Fig 8),  wherein the computing system comprises a circuit board that is perpendicular (FRU's constitute circuit board(s)--200 and/or 204, perpendicular as depicted Fig 4; see Fig 8, note: circuit board on either surface of portion 180 freely rotates around 'AR2' to desired position, including perpendicularly, though not explicitly shown), prior to the rotation, with respect to the first support structure and the second support structure, and wherein the circuit board is parallel, subsequent to the rotation, with respect to the first support structure and the second support structure (see col. 4, lines 26-34).
Regarding claim 9, Barsun discloses the rack system of claim 8, wherein the computing system comprises a circuit board that is perpendicular, prior to the rotation, with respect to the first support structure and the second support structure, and wherein the circuit board is parallel, subsequent to the rotation, with respect to the first support structure and the second support structure (as depicted Fig 8; note: circuit board on either surface of portion 180 freely rotates around 'AR2' to desired position, including perpendicularly, though not explicitly shown).
Regarding claim 10, Barsun discloses the rack system of claim 9, teaches herein: the circuit board comprises a first surface and a second surface opposite the first surface (first surface of circuit board on 182, second surface of circuit board on 184, Fig 7), subsequent to the rotation, the first surface faces toward the first support structure and the second support structure (portion 180 freely rotates around 'AR2' to desired position. Fig 8).
Regarding claim 11, Barsun discloses the rack system of claim 10, wherein, subsequent to the rotation, the second surface faces away from the first support structure and the second support structure (portion 180 freely rotates around 'AR2' to desired position. Fig 8 and col. 4, lines 26-34).
Regarding claim 13, Barsun discloses the rack system of claim 8, wherein the closed position comprises the computing system positioned between the first support structure and the second support structure (see Figs 3 with respect to Fig 2).
Regarding claim 15, Barsun discloses the rack system of claim 8, wherein the rotation comprises a 180-degree rotation with respect to the first rail and the second rail (portion 180 freely rotates around 'AR2' to desired position, including 180 degrees. Fig 8 and col. 4, lines 26-34).
Regarding claim 17, Barsun discloses a rack system (Fig 1), comprising: a first support structure (142) having a first rail (144) (Fig 4); a second support structure (152) having a second rail (154); a housing coupled to the first support structure and the second support structure (housing 110 coupled thereto, Fig 4); a computing system that is capable of removal from the housing (components disposed on portion 180) (Fig 4), the computing system comprising a circuit board having a first surface and a second surface opposite the first surface (FRU's constitutes circuit board(s)--200 and/or 204, not explicitly labeled; first surface of circuit board on 182, second surface of circuit board on 184, Fig 7), the computing system rotationally coupled with the first rail and the second rail (rotational around 'AR2' Fig 8) to provide i) a first access position to a first component on the first surface (first access position to first component 202 when 182 disposed at top), and ii) a second access position to a second component on the second surface (second access position to second component 206, when 184 on top when pivoted; col 4 lines 26-30),  the second access position defined by a 180-degree rotation relative to the first access position (see Fig 8 and col. 4, lines 26-34).
Regarding claim 19, Barsun discloses the rack system of claim 17, wherein the computing system rotationally coupled with the first rail and the second rail such that the computing system is capable of 180-degree rotation with respect to the first rail and the second rail (computing system freely rotates around AR2 to desired degree. Fig 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsun 6,788,544 in view of Lieber 2016/0085276.
Regarding claim 1, Barsun discloses a rack system (Fig 1), comprising: support structures (142,152); a housing (110) attached to the support structures (Fig 4); a computing assembly located in the housing (computing assembly 180 including elements disposed thereon, Fig 4), the computing assembly comprising: a computing system (100 and/or including 12, Fig 1) comprising; a circuit board (not shown) extending from the computing system (FRU's constitute circuit board(s)--200 and/or 204, which extends from 100 as depicted in Figs 4-8; see col. 3, lines 34-41), the circuit board having a first surface and a second surface opposite the first surface (first surface of circuit board on 182, second surface of circuit board on 184, Fig 7), a first component located on the first surface (first component 202, Fig 5); and a second component located on the second surface (second component 206, Fig 7), wherein a removal of the computing assembly from the housing comprises a first access position of the first component, on the first surface (see Fig 8), and wherein a rotation of the computing assembly comprises a second access position of the second component, on the second surface (second access position available when pivoted around A2, Fig 5) the second access position different from the first access position (first position has 182 disposed at top, whereas second position has 184 on top when pivoted, col 4 lines 26-34).
Barsun does not explicitly teach a lid and fans integrated with the lid.
Lieber however teaches a lid (140) and fans (155) integrated with the lid (see Figs 1, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lid of Barsun to include fans integrated therewith, as taught by Lieber, in order to cool the heat generating components of the computer system and circuit board, while being integrated, near front region, for example, where lid locates, is also much more accessible for technicians and other operational personnel to perform maintenance if needed, thereby improving cooling efficiency and accessibility.
Regarding claim 2, Barsun in view of Lieber discloses the rack system of claim 1, wherein the computing assembly comprises a computing system that is removable from the housing (computing system-FRUs are removably attached, col 3 lines 46-47, Barsun).
Regarding claim 3, Barsun in view of Lieber discloses the rack system of claim 1, Barsun teaches wherein the computing assembly is coupled to the housing (computing system-FRUs are electrically coupled to housing via 220,210, 212, Fig 5), and the housing comprises a hatch such that removal of the hatch allows access to at least the first component (hatch 122, Fig 3).
Regarding claim 4, Barsun in view of Lieber discloses the rack system of claim 1, Barsun teaches further comprising: a first rail (144) coupled to the computing assembly (Fig 4); and a second rail (154) coupled to the computing assembly (Fig 4), the first rail and the second rail allowing the rotation of the computing assembly wherein the first rail is coupled to the computing assembly by a first cantilevered coupling mechanism (160), and wherein the second rail coupled to the computing assembly by a second cantilevered coupling mechanism (170).
Regarding claim 5, Barsun in view of Lieber discloses the rack system of claim 4, Barsun teaches wherein the support structures comprise: a first support structure coupled with the first rail (142, Fig 2); and a second support structure coupled with the second rail (152, Fig 2), wherein the computing assembly is perpendicular, prior to the rotation, with respect to the first support structure and the second support structure, and wherein the computing assembly is parallel, subsequent to the rotation, with respect to the first support structure and the second support structure (see Fig 8).
Regarding claim 12, Barsun in view of Lieber discloses the rack system of claim 10, wherein the circuit board comprises: processing circuitry located on the first surface ('electrically processing' col 1 lines 20-23, FRU on first surface), except a memory module located on the second surface.
It is well known that a circuit board comprising a processing circuitry, may also include a memory module. 
Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board(s) (FRU) to include a memory module on second surface where FRU already locates some components, since it was known in the art that FRUs typically comprise memory modules such as DIMMs to process, transfer and store data associated with FRU, thereby efficiently carrying out the functions of said FRU including circuit board, improving functionality.
Regarding claim 20, Barsun in view of Lieber discloses the rack system of claim 17, wherein the first component comprises a processing circuit ('electrically processing' col 1 lines 20-23), except for disclosing explicitly wherein the second component comprises a memory module.
It is well known that a processing circuitry, may also include a memory module. 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board(s) (FRU) to include a memory module on second component since it was known in the art that FRUs typically comprise memory modules such as DIMMs to process, transfer and store data associated with FRU, efficiently carrying out the functions of said FRU having circuit board, thereby improving functionality.

Claims 6-7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsun 6,788,544 in view of Lieber 2016/0085276 and further in view of Coleman 5786995.
Regarding claim 6, Barsun in view of Lieber discloses the rack system of claim 1, wherein the housing comprises: a first housing component (feature of 122); a second housing component coupled to the first housing component (112 and/or including 114, 116,118, Fig 3), the second housing component comprising an opening (132); and a hatch (body of 122 hingedly connected at Al, Fig 3) coupled to the second housing component (as depicted Fig 3), wherein the hatch is capable of being i) positioned in the opening and ii) removed from the opening (see Figs 2-3).
Barsun in view of Lieber does not explicitly teach a first and second latch assembly.
Coleman however teaches a first and second latch assembly (240 on left/right, as depicted Figs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hatch, first and second housing components of Barsun in view of Lieber to include first and second latch assemblies, as taught by Coleman, since   fastening components such as latches, as taught by Coleman, helps to secure and keep housing components such as hatch/panels coupled to opening, which protects internal features from unwanted debris or foreign matter that may cause damage, thereby providing securement and protection for device and thus improving reliability.
Going further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include more than one latch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. BemisCo., 193USPQ8.
Regarding claim 7, Barsun in view of Lieber discloses the rack system of claim 1, except for further comprising: an air shielding element located on the computing assembly; a first electromagnetic interference shield element located on the computing assembly; and a second electromagnetic interference shield element located on the housing.
Coleman however teaches an air shielding element located on the computing assembly (col 4 lines 55-57); a first electromagnetic interference shield element located on the computing assembly (first EMI shield 270 or 370, Fig 2 or Fig 3); and a second electromagnetic interference shield element located on the housing (second EMI shield 384, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Barsun in view of Lieber to include air shielding element; first and second EMI shielding elements, as taught by Coleman, in order to attenuate both incoming and outgoing electromagnetic radiation during operation, and thus protects electronic components mounted on the circuit board from interference or damage which may result from electromagnetic radiation, thereby optimizing EMI transmissions and improving reliability of device.
Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 14 and 18, Barsun in view of Lieber discloses the rack system as claimed, except wherein the housing comprises metal and forms an electromagnetic interference shield element.
Coleman however teaches a housing comprising metal and forms an electromagnetic interference shield element ("conductive coating" includes metal, col 4 lines 55-57, Figs 2, 3; also col 6 lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Barsun in view of Lieber to include metal and firms an electromagnetic interference shield element, as taught by Coleman, in order to attenuate both incoming and outgoing electromagnetic radiation during operation, and thus protects electronic components mounted on the circuit board from interference or damage which may result from electromagnetic radiation, thereby optimizing EMI transmissions and improving reliability of device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsun 6,788,544 in view in view of Lieber 2016/0085276 and further in view of Allen 2005/0274680.
Regarding claim 16, Barsun in view of Lieber discloses the rack system of claim8, except for further comprising: a front panel; and a latch assembly that couples the front panel with the housing, wherein the latch assembly is capable of i) locking the latch assembly with the front panel, and ii) locking out the computing system from the housing.
Allen however teaches a front panel (104 and/or 106, Fig 1); and a latch assembly that couples the front panel with the housing (200 including 212, par 0024), wherein a latch assembly is capable of i) locking the latch assembly with the front panel (Figs 1-5), and ii) locking out a computing system (102) (par 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Barsun in view of Lieber to include a front panel having latch assembly as claimed and locking out the computing system, as taught be Allen, in order to provide a tool-less approach to accommodate computing system in a certain position (par 0001, 0003), while mounting/dismounting or replacing items like the FRUs from circuit board during maintenance or repair, without interrupting real time operations, thereby enhancing functionality.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can, be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 13, 2021